Exhibit 10.1 EFR 2016-1, LLC+ as Issuer and Bankers Trust COMPANY as Indenture Trustee and Securities Intermediary INDENTURE dated as of January 15, 2016 +Confidential Treatment Requested.Confidential portions of this document have been redacted and have been separately filed with the Securities and Exchange Commission. ***Indicates confidential material redacted and filed separately with the Securities and Exchange Commission.Confidential treatment has been requested with respect to the redacted material. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 1.01 Definitions 3 Section 1.02 Compliance Certificates and Opinions 3 Section 1.03 Form of Documents Delivered to Indenture Trustee 4 Section 1.04 Acts of Noteholders 4 Section 1.05 Notices, etc. to Indenture Trustee and Issuer 6 Section 1.06 Notices to Noteholders, Waiver 6 Section 1.07 Effect of Headings and Table of Contents 6 Section 1.08 Successors and Assigns 6 Section 1.09 Severability of Provisions 7 Section 1.10 Benefits of Indenture 7 Section 1.11 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial 7 Section 1.12 Counterparts 8 Section 1.13 [RESERVED] 8 Section 1.14 Legal Holidays 8 ARTICLE IICOLLATERAL Section 2.01 Recording, Etc 9 Section 2.02 [RESERVED] 10 Section 2.03 Suits to Protect the Collateral 10 Section 2.04 Purchaser Protected 10 Section 2.05 Powers Exercisable by Receiver or Indenture Trustee 11 Section 2.06 Determinations Relating to Collateral 11 Section 2.07 Release of All Collateral 11 Section 2.08 Certain Actions by Indenture Trustee 12 Section 2.09 Opinions as to Collateral 12 Section 2.10 Certain Commercial Law Representations and Warranties 12 Section 2.11 The Securities Intermediary 13 ARTICLE IIINOTE FORMS Section 3.01 Forms Generally 15 Section 3.02 Forms of Notes 15 Section 3.03 Form of Indenture Trustee’s Certificate of Authentication 15 Section 3.04 Notes Issuable in the Form of a Global Note 16 Section 3.05 Beneficial Ownership of Global Notes 18 Section 3.06 Notices to Depository 19 Section 3.07 CUSIP Numbers 19 Section 3.08 Regulation S Global Notes 19 Section 3.09 Special Transfer Provisions 21 -i- TABLE OF CONTENTS (continued) Page Article IVTHE NOTES Section 4.01 General Title; General Limitations; Terms of Notes 24 Section 4.02 Denominations 24 Section 4.03 Execution, Authentication and Delivery and Dating 24 Section 4.04 Registration, Transfer and Exchange 25 Section 4.05 Mutilated, Destroyed, Lost and Stolen Notes 34 Section 4.06 Payment of Principal and Interest; Payment Rights Preserved; Withholding Taxes 35 Section 4.07 Persons Deemed Owners 35 Section 4.08 Cancellation 36 Section 4.09 Termination 36 Section 4.10 Issuance of Notes 36 Section 4.11 Variable Funding Note 37 Section 4.12 Term Notes 39 Article VISSUER ACCOUNTS; INVESTMENTS; ALLOCATIONS; APPLICATION Section 5.01 Collections 41 Section 5.02 Collection Account; Distributions from Collection Account 41 Section 5.03 Investment of Funds in the Collection Account 42 Section 5.04 Application of Available Collections on Deposit in the Collection Account 43 Section 5.05 Determination of LIBOR 44 ARTICLE VISATISFACTION AND DISCHARGE; CANCELLATION OF NOTES HELD BY THE ISSUER Section 6.01 Satisfaction and Discharge of Indenture 46 Section 6.02 Application of Money 46 Section 6.03 Cancellation of Notes Held by the Issuer 46 Article VIIEVENTS OF DEFAULT AND REMEDIES Section 7.01 Events of Default 47 Section 7.02 Acceleration of Maturity 49 Section 7.03 Indenture Trustee May File Proofs of Claim 49 Section 7.04 Indenture Trustee May Enforce Claims Without Possession of Notes 50 Section 7.05 Application of Money Collected 50 Section 7.06 Indenture Trustee May Elect to Hold the Collateral 50 Section 7.07 Sale of Collateral for Accelerated Notes 50 -ii- TABLE OF CONTENTS (continued) Page Section 7.08 Noteholders Have the Right to Direct the Time, Method and Place of Conducting Any Proceeding for Any Remedy Available to the Indenture Trustee 50 Section 7.09 Limitation on Suits 51 Section 7.10 Unconditional Right of Noteholders to Receive Principal and Interest; Limited Recourse 51 Section 7.11 Restoration of Rights and Remedies 51 Section 7.12 Rights and Remedies Cumulative 52 Section 7.13 Delay or Omission Not Waiver 52 Section 7.14 Control by Noteholders 52 Section 7.15 Waiver of Past Defaults 52 Section 7.16 Undertaking for Costs 53 Section 7.17 Waiver of Stay or Extension Laws 53 Article VIIITHE INDENTURE TRUSTEE Section 8.01 Certain Duties and Responsibilities 54 Section 8.02 Notice of Defaults 55 Section 8.03 Certain Rights of Indenture Trustee 55 Section 8.04 Not Responsible for Recitals or Issuance of Notes 57 Section 8.05 May Hold Notes 57 Section 8.06 Money Held in Trust 57 Section 8.07 Compensation and Reimbursement; Limit on Compensation Reimbursement and Indemnity 57 Section 8.08 [RESERVED] 58 Section 8.09 Corporate Indenture Trustee Required; Eligibility 58 Section 8.10 Resignation and Removal; Appointment of Successor 58 Section 8.11 Acceptance of Appointment by Successor 59 Section 8.12 Merger, Conversion, Consolidation or Succession to Business 60 Section 8.13 [RESERVED] 60 Section 8.14 Appointment of Authenticating Agent 60 Section 8.15 Tax Returns 62 Section 8.16 Representations and Covenants of the Indenture Trustee 62 Section 8.17 Appointment of Co-Trustee or Separate Indenture Trustee 63 ARTICLE IXLISTS, REPORTS BY INDENTURE TRUSTEE AND ISSUER Section 9.01 Issuer to Furnish Indenture Trustee Names and Addresses of Noteholders 65 Section 9.02 Preservation of Information; Communications to Noteholders 65 ARTICLE XAMENDMENTS Section 10.01 Amendments Without Consent of Noteholders 66 -iii- TABLE OF CONTENTS (continued) Page Section 10.02 Amendments with Consent of Noteholders 66 Section 10.03 Execution of Amendments 68 Section 10.04 Effect of Amendments 68 Section 10.05 Reference in Notes 68 ARTICLE XIREPRESENTATIONS, WARRANTIES AND COVENANTS OF ISSUER Section 11.01 Payment of Principal and Interest 69 Section 11.02 Financial Statements and Reports and Other Information 69 Section 11.03 Maintenance of Office or Agency 70 Section 11.04 Certain Negative Covenants 70 Section 11.05 Litigation 71 Section 11.06 Money for Note Payments to Be Held in Trust 71 Section 11.07 Statement as to Compliance 72 Section 11.08 Legal Existence 73 Section 11.09 Further Instruments and Acts 73 Section 11.10 Compliance with Laws 73 Section 11.11 Notice of Events of Default 73 Section 11.12 Sales of Receivables 73 Section 11.13 Investment Company Act 73 Article XII OPTIONAL REPURCHASE OF NOTES Section 12.01 Optional Redemption or Release 75 Section 12.02 Release of Receivables 75 Article XIII MISCELLANEOUS Section 13.01 No Petition 77 Section 13.02 Obligations 77 Section 13.03 [RESERVED] 77 Section 13.04 Tax Treatment 77 Section 13.05 [RESERVED] 77 Section 13.06 Alternate Payment Provisions 77 Section 13.07 Termination of Issuer 77 Section 13.08 Final Distribution 78 Section 13.09 Termination Distributions 78 Section 13.10 [RESERVED] 78 Section 13.11 Notices 79 Section 13.12 Force Majeure 79 Section 13.13 Patriot Act 79 -iv- TABLE OF CONTENTS (continued) EXHIBITS EXHIBIT A FORM OF VARIABLE FUNDING NOTE EXHIBIT B FORM OF TERM NOTE [A][B] EXHIBIT C FORM OF NOTICE OF CONVERSION EXHIBIT D FORM OF BORROWING BASE CERTIFICATE EXHIBIT E FORM OF CERTIFICATE OF VARIABLE FUNDING NOTE NOTEHOLDER EXHIBIT F FORM OF CERTIFICATE OF TERM NOTE OWNER EXHIBIT G [FORM OF] TEMPORARY REGULATION S GLOBAL NOTE EXHIBIT H [FORM OF] PERMANENT REGULATION S GLOBAL NOTE EXHIBIT I [FORM OF] REGULATION S CERTIFICATE EXHIBIT J [FORM OF] NON-U.S. CERTIFICATE APPENDIX A DEFINITIONS/RULES OF CONSTRUCTION/NOTICE INFORMATION -v- This INDENTURE, dated as of January 15, 2016 (this “Indenture”), by and between EFR 2016-1, LLC (the “Issuer”), having its principal office at ackson Blvd, Suite 1000, Chicago, Illinois 60604, and Bankers Trust Company, in its capacity as Indenture Trustee (the “Indenture Trustee”), and as initial Securities Intermediary (the “Securities Intermediary”).
